Citation Nr: 1550671	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-02 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral ankle disability.

3.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for arthritis of multiple joints to include the shoulders, arms, and hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of the claims, the Veteran requested hearings before a decision review officer as well as before a Veterans Law Judge.  However, in October 2015, the Veteran, through his representative, withdrew his hearing requests pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

A January 2013 rating decision denied the Veteran's claims of entitlement to service connection for cold injury residuals of the upper and lower extremities.  The Veteran disagreed with the denials.  In an August 2014 rating decision, the RO granted entitlement to service connection for cold weather injury with resultant left second toe amputation at 30 percent, cold weather injury of the right lower extremity at 30 percent, cold weather injury of the right upper extremity at 20 percent, and cold weather injury of the left upper extremity at 20 percent.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  A chronic lumbar spine disability, to include degenerative disc disease (DDD) with lumbar stenosis and facet arthropathy, did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  The Veteran does not have an ankle disability that had its clinical onset in service or is otherwise related to active duty.  

3.  The Veteran does not have a left knee disability that had its clinical onset in service or is otherwise related to active duty.  

4.  The Veteran does not have osteoarthritis of the shoulders, arms, or hands.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran does not have a disability of either ankle that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The Veteran does not have a disability of the left knee that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The Veteran does not have arthritis of the multiple joints to include shoulders, arms, and hands that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims in a letters dated May 2009 and February 2010.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

A review of the record suggests that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, in response to RO inquiry, the SSA indicated the Veteran's records had been destroyed.  See, e.g., the SSA response dated September 2010.  As such, further inquiry would be futile.

Additionally, the Veteran was afforded VA examinations in December 2009, September 2011, and December 2012, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are cumulatively sufficient, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).
Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Lumbar spine disability

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has a current lumbar spine disability that was incurred during his active military service.  Specifically, he contends that he suffered several falls (two to three) from telephone poles while serving as a lineman with the United States Army Signal Corps in the Republic of Korea.  See, e.g., the private treatment records dated March 2009 and the Veteran's statement dated February 2013.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from February 1952 to December 1953.  His service personnel records confirm that he served as a lineman with the Signal Corps.  His service treatment records (STRs) document a complaint of 'back trouble' in April 1953.  His December 1953 service separation examination is absent any documentation of a continuing back disability.

Nevertheless, the Veteran is competent to report his personal history, and the Board also finds him credible to report his in-service injuries.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Post-service treatment records dated in October 2007 indicate that the Veteran sought treatment for chronic low back pain, which had worsened in the last six months.  Following magnetic resonance imaging in November 2007, a diagnosis of multi-level lumbar disk bulging and DDD with lumbar facet arthropathy was indicated.  See the private treatment records dated December 2007.

In support of his claim, the Veteran submitted a March 2009 letter from Dr. G.S., who confirmed a continuing diagnosis of lumbar stenosis, severe arthropathy, and degenerative disease of the lumbar spine.  See the letter from Dr. G.S. dated March 2009.  Dr. G.S. also noted the Veteran's self-reported history of in-service falls during the performance of his military occupational specialty (MOS), including a 15 foot fall from a telephone pole.  The Veteran reported that, due to this as well as a subsequent fall, he has been plagued by continuing low back pain.  Id.  Dr. G.S. opined, "[i]t is my medical opinion that [the Veteran] suffers from acquired lumbar spinal disease including stenosis, severe arthropathy and degenerative disease most likely the result of his two traumatic injuries sustained while in the military."  Id.

The Veteran was afforded a VA examination in December 2009 at which time the examiner confirmed a diagnosis of DDD of the lumbar spine.  The examiner noted the Veteran's statement that he retired from a supervisory position.  Prior to this job, the Veteran worked at a cotton mill for approximately 15 years, "but had to leave this job because it was strenuous labor and required significant repetitive activity from [his] back in order to do his job appropriately."  After a review of the claims file, the examiner concluded that "it is less likelier than not that [the Veteran's] low back condition is related to him being in the service."  The examiner explained that he had read the positive nexus opinion of the Veteran's primary physicians, "but there is no objective data to support this."  The Veteran "had one complaint of back pain in the service which was in 1953 [and was] treated with pain medication.  It does not appear at that time there were signs of disk herniation and he never saw physicians again about his back pain while in service."  The examiner continued, 

It is virtually impossible for me to say that it is likely that his back condition has anything to do with him being in the service when he was discharged from the service more than 55 years ago and admits that his first job when discharged from the service was a strenuous job in the cotton mill which required significant strenuous activity on his back and therefore he had to find a different job.  He spent 15 years doing this condition, and I believe it is much more likely that the 15 year period as well as the 55 year period since military discharge with the gradual wear and tear and repetitive trauma caused his low back disability as opposed to the two years he spent in the service . . . [T]here is no data whatsoever to link his back condition to him being in the service especially given the fact that his previous imaging has not revealed any posttraumatic change or signs of previous trauma like that of an occult fracture that may have been missed at the time of the initial injury.

See the VA examination report dated December 2009.

In a February 2010 statement, the Veteran's spouse reported that she had been aware of the Veteran's back problems immediately following his military discharge.  In a later statement, the Veteran's spouse indicated that she received letters from the Veteran while he was in the military, in which he described his in-service falls and low back pain.  See the letter from the Veteran's spouse dated August 2010.

In a December 2010 statement, Dr. G.S. reported that the Veteran is diagnosed with lumbar spinal stenosis, which in his opinion "is most likely the result of the falls [the Veteran] sustained while working as a lineman during [his] service in the U.S. Army Signal Corps during the Korean conflict."  Similarly, in an August 2011 statement, Dr. K.H. stated that the Veteran "suffers from lumbar spinal stenosis which is due to falls sustained while working in the Army, in my medical opinion."

The Veteran was afforded another VA examination in December 2012, at which time the examiner confirmed a diagnosis of lumbar stenosis.  The examiner concluded that the Veteran's "back pain is less likely than not due to military service."  The examiner explained that the Veteran "only had one complaint of back trouble in April 1953 without any documentation of any injuries then.  He had a negative opinion in 2009."  The examiner continued, "I see the documentation that it is possibl[y] due to the fall, but there is no evidence of any fall or traumatic injury while he was in the military."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed low back disability, to include DDD, lumbar stenosis, and facet arthropathy of the lumbar spine, and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  In particular, the December 2009 VA examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the December 2009 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The positive nexus opinions rendered in March 2009, December 2010, and August 2011 by the Veteran's private treatment providers are conclusionary and not accompanied by a detailed rationale.  They do not account for the relatively minor findings in service compared to the severe current impairment, the Veteran's ability to work in a strenuous occupation for many years following service, or the lack of clinical treatment records for more than 50 years after service.  They are outweighed by the December 2009 VA medical opinion, which was based upon the examiner's thorough consideration of the Veteran's medical history in rendering the medical nexus opinion.

Based on a review of the evidence, the Board finds that service connection for a lumbar spine disability, to include DDD, lumbar stenosis, and facet arthropathy, is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran and his spouse in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic back disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the lumbar spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of degenerative changes of the lumbar spine until November 2007.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran and his spouse regarding chronic low back symptomatology dating from service are less probative than the findings of the December 2009 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).

III.  Bilateral ankle disability, left knee disability, and arthritis of multiple joints to include the shoulders, arms, and hands.

The Veteran contends that he suffers from disabilities of the ankles and left knee, as well as arthritis of multiple joints to include the shoulders, arms, and hands.  For the reasons set forth below, the Board concludes that service connection is not warranted for these claims.

Initially, the Board notes that the Veteran is service-connected for cold injury residuals, to include peripheral neuropathy of the upper and lower extremities.  Crucially, aside from the service-connected peripheral neuropathy, the competent and probative evidence of record contains no showing of disabilities, to include arthritis, of the ankles, left knee, shoulders, arms, or hands.  Indeed, the Veteran was afforded a VA examination in September 2011, at which time the examiner reported that the Veteran had no chronic ankle, left knee, or shoulder disabilities.  Moreover, the examiner reported that there was no evidence of any such chronic conditions indicated in the record.  In addition, the Veteran was afforded a VA examination in December 2012, at which time the examiner specifically stated that there was no evidence of osteoarthritis, osteoporosis, or subarticular punched-out lesions in the Veteran's hands and feet.

The Board recognizes that the Veteran's VA treatment records contain an April 2002 complaint by the Veteran of "generalized arthritic pain."  However, not only was arthritis not diagnosed in April 2002, the Veteran's VA treatment records do not document any continuing diagnosis of arthritis pertaining to his ankles, left knee, shoulders, arms, or hands.  Similarly, a May 2010 VA examiner documented the Veteran's report of arthritis of the hands and feet; however, the May 2010 examiner did not confirm any such arthritis diagnosis.  As indicated by the December 2012 VA examiner, there is no evidence of record to demonstrate a diagnosis of arthritis in either the Veteran's hands or feet.  The Board also recognizes that VA treatment records dated July 2002 and September 2010 document swelling and edema in the ankles.  But, as indicated above, the only diagnosed disability of the ankles is peripheral neuropathy, for which the Veteran is already service-connected.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that the pain and/or swelling in his ankles, left knee, shoulders, arms, or hands is indicative of arthritis or any continuing disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain and swelling may be a symptom of arthritis would likely be known to the Veteran; therefore, his contention that he has pain and/or swelling in his ankles, left knee, shoulders, arms, and hands has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit current disability of the ankles, left knee, or arthritis of multiple joints to include the shoulders, arms, and hands.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claims of entitlement to service connection for left and right ankle disabilities, left knee disability, and arthritis of multiple joints to include of the shoulders, arms, and hands are denied.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for bilateral ankle disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for arthritis of multiple joints to include the shoulders, arms, and hands is denied.


REMAND

The Board finds that the Veteran's remaining claim of entitlement to service connection for a right knee disability must be remanded for additional evidentiary development.

The Veteran was afforded a VA examination in September 2011, at which time the examiner confirmed a diagnosis of osteoarthritis of the right knee with significant crepitus.  With respect to the question of medical nexus, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:  "[n]o evidence of chronic condition after careful review of service medical records."

The VA examiner failed to provide sufficient rationale to support his conclusion that the currently diagnosed osteoarthritis of the right knee was not incurred in the Veteran's military service.  In particular, the Board notes that the absence of evidence of treatment for a claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, as the Veteran is now service-connected for cold injury residuals of the right lower extremity, the Board finds that the examiner should also address whether the diagnosed osteoarthritis of the right knee is caused or aggravated by the service-connected cold injury residuals.

Critically, there remain questions of nexus pertaining to the Veteran's current right knee disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Another VA opinion is therefore necessary to determine the etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed right knee disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.

b. The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is caused or aggravated by service, and/or is caused or aggravated (permanently made worse) by his service connected disabilities to include cold injury residuals of the right lower extremity.

If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice-connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


